                Case 3:20-cr-00010-RS Document 28 Filed 11/02/20 Page 1 of 3




 1   JEFF WOZNIAK (SBN 256738)
     Law Offices of Jeff Wozniak
 2   NATHAN PETERSON (SBN 288968)
     Law Offices of Nathan Peterson
 3   1663 Mission Street, Suite 200
     San Francisco, CA 94103
 4   t. (415) 864-5600
     f. (415) 865-0376
 5   jeff@jeffwozniaklaw.com
     nathan@stuarthanlonlaw.com
 6
     Attorneys for CAROLYN POWELL
 7
                          IN THE UNITED STATES DISTRICT COURT
 8                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9                                                       CASE NO. CR 20-010 RS
     UNITED STATES OF AMERICA,
10                  Plaintiff,                           STIPULATION & ORDER
                                                         CONTINUING STATUS
11   vs.                                                 CONFERENCE/CHANGE OF PLEA
                                                         HEARING
12   CAROLYN POWELL,
         a/k/a Carolyn Sharane Powell,
13
                    Defendant.
14
            The above-entitled matter is currently scheduled for a Change of Plea/Status Conference
15   on November 3, 2020 at 11:00 a.m. Ms. Powell and the government have reached an agreement
16   in principle to resolve the case, however, there are a few issues that still need to be addressed and

17   the parties will not be prepared to proceed with a change of plea at the currently scheduled

     hearing. As counsel need more time to prepare, counsel for the defendant and the government
18
     stipulate and agree to continue the Change of Plea Hearing/Status Conference to November 16,
19
     2020 at 11:00 a.m., or any other time that day that is convenient for the Court.
20
            It is further stipulated by and between counsel for the government and counsel for the
21
     defendant that time be excluded under the Speedy Trial Act from November 3, 2020 through
22   November 16, 2020. The parties stipulate and agree that time be excluded under the Speedy

23   Trial Act for further preparation of the case. Further, the parties stipulate and agree that the ends

24   of justice served by excluding time through November 16, 2020 from computation under the



     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE - 1
               Case 3:20-cr-00010-RS Document 28 Filed 11/02/20 Page 2 of 3




 1
     Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial. 18
 2   U.S.C. § 3161(h)(7)(A), (B)(iv).
 3          IT IS SO STIPULATED.

 4
     DATED: November 2, 2020                                       /s/                ___
 5                                                        JEFF WOZNIAK
                                                          NATHAN PETERSON
                                                          Counsel for Defendant Carolyn Powell
 6
     DATED: November 2, 2020                                       /s/                  ___
 7                                                        YOOSUN KOH
                                                          Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE - 2
               Case 3:20-cr-00010-RS Document 28 Filed 11/02/20 Page 3 of 3




 1
                                                 ORDER
 2          Based upon the facts set forth in the stipulation of the parties, and for good cause shown,
 3   the Court continues the Chang of Plea Hearing/Status Conference currently scheduled for

 4   November 3, 2020 at 11:00 a.m. to November 16, 2020 at 11:00 a.m.

            Furthermore, based upon the facts set forth in the stipulation of the parties and for good
 5
     cause shown, the Court finds that failing to exclude the time from November 3, 2020 through
 6
     November 16, 2020 would unreasonably deny defense counsel and the defendant the reasonable
 7
     time necessary for effective preparation, taking into account the exercise of due diligence. 18
 8
     U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding
 9   the time from November 3, 2020 to November 16, 2020, from computation under the Speedy

10   Trial Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore,

11   and with the consent of the parties, IT IS HEREBY ORDERED that the time from November 3,

     2020 through November 16, 2020 shall be excluded from computation under the Speedy Trial
12
     Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
13
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
14

15
             November 2, 2020
     DATED: ___________________                                   ___________________________
16                                                                HON. RICHARD SEEBORG
                                                                  United States District Judge
17

18

19

20

21

22

23

24


     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE - 3
